DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1,4,5,21,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thein U.S. 2015/0159723 in view of Gutman 6,186,486 and Konakai U.S. 2016/0101662.
Regarding claims 1-1,4,5,Thein shows a shock strut in the several different embodiments that comprises an orifice plate at 25 that may be provided with a Teflon guide sleeve (in the form of an insert) as discussed in paragraph 0023.
Lacking in Thein is a specific statement of using a non-metallic plate for the plate at 25 provided with a Teflon/metallic coating instead of the Teflon guide sleeve.
The reference to Gutman shows an orifice plate in figure 3 in a similar shock absorber type application to that of Thein and states in col. 4 around lines 55+:

The jounce bumper plate 28 preferably is able to withstand 50,000 compression cycles at 40 kN load. In the preferred embodiment, the jounce bumper plate 28 is composed of steel although other materials such as plastic and composites may also be used.
The reference to Konakai (see bushing 19 and para 0058) teaches it is known to provide a coating in the form of PTFE onto orifice plates for lubrication. 
Although not applied (this time) the references to either Kim (see figures 2 and 3 and comparative examples 2 in col 6) or to Myhill (see para 0027) teach the thicknesses of the coating can vary dependent upon the specific application.
Given the close similarity in the structure of the plates in the references above one having ordinary skill in the art at the time of the invention would have found it obvious to have used a composite-non-metallic type plate for the plate 25 in Thein for such well known reasons as small reductions in weight and corrosion resistance. Further, to have applied a lubricating coating to the inside surface of the plate, as taught by Konakai et al., would simply amount to an obvious alternative equivalent arrangement to the insert for the reasons above and possibly to do away with the insert at 24 reducing complexity of the device.
Regarding claims 21,22,24,25 the thickness of the coating would simply depend upon the specific application for the device, as indicated in several of the references above.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thein/Gutman /Konakai   as applied to claim 4 above, and further in view of Fike,Jr. 4,426,109.
Regarding claim 23 Thein, as modified, lacks specifically using a metal as the insert/second material.
However it is notoriously well known to use brass (such as in valve guides in cylinder heads) to reduce the friction between a bore and a translating rod therein.

One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have substituted a metal material such as brass for its well known friction/wear properties for the Teflon insert/coating in Thein simply as the obvious substitution of one well known wear material for another.
Claim s 16,19,20,26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutman in view of Johnson, Jr. 4,067,184 and Scott, Jr. 4,984,938 or Konakai.
Regarding claims 16 Gutman is relied upon as discussed above.  See the discussion in col 4 lines 55+.
Lacking in Gutman is a specific showing of making the plate 28 from a non-metallic material with a wear resistant coating applied to an inner diameter surface thereof.
The reference to Johnson uses hard nylon washers in the assembly shown at 24 and 27.
Although not applied note that Fike shows in col 3 that nylon and Teflon may be interchangeable materials per the application.
The reference to Scott, Jr. shows it is known to provide a coating of graphite to a washer by spraying (see col 3 lines 30-45). As broadly claimed this could be considered to be 'wear resistant coating' due to its low friction properties.
The reference to Konakai is relied upon as previously described.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have made the orifice plate of Gutman from Teflon since Gutman indicates in col 4 other materials than metal (plastics/composites) may be used to form the washer.
Further to have applied a wear resistant coating to the inside of the plate of Gutman would have been obvious to reduce the friction between the bore and the rod.

Regarding claims 19,20 these limitations are considered to be met.
Regarding claims 26,27 the thickness of the coating would simply depend upon the specific application for the device, as indicated in several of the references above.
Regarding claim 28 to have used a thermal spray process (or any of the other notoriously well known techniques as claimed) would have been obvious simply dependent upon such well known factors as effectiveness and costs.
Allowable Subject Matter
Claims 9,12,13,24,25,29-31 are allowed.
Response to Arguments
Applicant's arguments filed 3/29/21 have been fully considered but they are not persuasive. Applicant’s primary argument is that:
Thein, [0024]. Thein teaches that the plug 9 is formed from aluminum. Thein, f[0019]. Therefore, Thein explicitly teaches away from a non-metallic orifice plate (e.g., formed from plastic or composites as mentioned by Gutman). Because Thein teaches away from a non-metallic orifice plate, one of ordinary skill in the art would not modify Thein to incorporate certain features of Gutman in an effort to arrive at the claimed invention.
The examiner disagrees.  Thein states in para 0024 “Preferably, the annular reinforcing element 25 is formed of steel, and in any event of a material that is harder and more temperature resistant than the material forming the plug 9.”  The plug is formed of aluminum, as indicated in para 0019.  There are many carbon fiber reinforced composite materials that are harder and more temperature resistant than aluminum.  Because Gutman shows a device with a plate 28 in a similar structural situation to the plate 25 in Thein, and states in col 4 lines 55+ that composites may be used in place of steel, and that Thein does not mandate the use of steel (i.e. Preferably .. the reinforcement plate is formed of steel…) the 
With respect to claim 16 it is noted from the figures there is no specific ‘metering pin shape’ on the inner diameter surface of the orifice plate (claim 9 requires a metering pin, claim 16 does not).  The hole in the plate in Gutman is capable of receiving a frusto-conical/tapered shape metering pin.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



5/27/21